DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group II (claims 37-50) drawn to a pharmaceutical composition, is acknowledged.  The election was made without traverse.  
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  
Applicants timely responded to the restriction requirement in the reply filed 11/7/22.
 Accordingly, claims 37-50 are under current examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term TASIGNA, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. In the instant, case ® symbol.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37, 39-49 and 50-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al. (US 2020/0261449; priority: 2/18/19; of record).
Examiner’s note: In light of the specification, the Examiner interprets “the amount of nilotinib in the reference composition” to be about 200 mg, since there is not teaching of any other amount.
Jain et al. is directed to pharmaceutical compositions of nilotinib (Title). Jain et al. teach formulations comprising a composition of the invention; or dosage form comprising a composition of the invention, which administered quantity provides from about 25 mg to about 500 mg of nilotinib per day, either in a single or divided dose (limitations of instant claims 37, 43-45 and 55-57; [0158)). Jain et al. teach that the solid dispersions of nilotinib of the present application comprises crystalline and/or amorphous forms of nilotinib free base or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier (limitations of instant claims 37 and 49; [0090]). Jain et al. teach that the pharmaceutically acceptable carrier is hydroxypropyl methyl cellulose acetate succinate (HPMC-AS), which can be chosen from L, M and H, which refers to the low, middle and high pH level at which the HPMC-AS begins to dissolve (limitations of instant claims 37, 39, 49 and 51; [0059-0060]). In some embodiments, the type of HPMC-AS is MF, wherein M refers to middle level (e.g., HPMC-AS begins to be dissolved when the pH value is more than 6.0). Jain et al. teach that following oral administration of the pharmaceutical compositions, there is no substantial difference in the pharmacokinetic parameters (e.g., Cmax, AUC0-t and/or AUC0-infinity) of nilotinib, regardless of whether the pharmaceutical compositions are administered to a subject in the fed or fasted state (limitation of instant claims 37, 46-49 and 58-60; Abstract). Although, this statement is not recited verbatim in the priority document of Jain et al., the priority document states that the invention relates to pharmaceutical compositions comprising nilotinib or its pharmaceutically acceptable salts in the form of solid dispersion for oral administration, which solid dispersion comprises at least one pharmaceutically acceptable polymer and at least one organic acid, having a fed/fasted ratio of 0.8-1.5 for AUC and/or Cmax (limitation of instant claims 37, 40, 49 and 52). And more specifically, wherein at least one pharmacokinetic parameter of nilotinib in a human subject subsequent to administration in the fasted state is from about 80% to about 125% of that pharmacokinetic parameter of nilotinib in a human subject subsequent to administration in the fed state, wherein at least one pharmacokinetic parameter is selected from AUC0-infinity, Cmax, AUC0-+, or combinations thereof ([0023]). With regards to the weight ratio of nilotinib and the one or more polymers, Jain et al. teach wherein such ratio is from about 1:6 to about 1:1; 1:1 reads on ratio limitations of instant claims 37, 41-42, 49 and 53-54). 
Therefore, by teaching all the limitations of claims 37, 39-49 and 51-60, Jain et al. anticipate the instant invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-60 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2020/0261449; priority: 2/18/19; in IDS dated 7/18/22), in view of Andrews et al. (US 2011/0238163; published: Sept. 29, 2011; in IDS dated 7/18/22).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Jain et al. teach the limitations of instant claims 37, 39-49 and 51-60 (See above rejection for details).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Jain et al. teach that in some embodiments, the type of HPMC-AS is MF, wherein M refers to middle level (e.g., HPMC-AS begins to be dissolved when the pH value is more than 6.0) ([0660]). Jain et al. do not specifically teach, wherein the hydroxypropyl methylcellulose acetate succinate characterized by an acetyl substitution of 7 to 11% and succinyl substitution of 10 to 14%, as required by instant claims 38 and 50. However, this deficiency is cured by Andrews et al.
Andrews et al. teach a device that comprises a pH sensitive layer comprising a linear polymer, wherein the water solubility of the linear polymer increases from a first water solubility to a second water solubility at a pH trigger (Abstract). Andrews et al. teach that HPMC-AS MF (or MG) contain 9% acetyl content and 11% succinyl content which produces a pH trigger at 2 pH 6, wherein the trigger pH refers to the pH value required for dissolution ([0038)).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
With regards to instant claims 38 and 50, since Jain et al. teaches that HPMC-AS can be selected from HPMC-AS with type LF, MF or HG ([0060)]) and all are suitably used in the abovementioned nilotinib compositions, it would have been obvious to one of ordinary skill in the art at the time the invention was made to try the limited number of types of HPMC-AS disclosed by Jain et al., and specifically one that dissolves at a pH of more than 6.0 (e.g., HPMC-AS MF as taught by Andrews et al.) with the reasonable expectation that at least one would be successful. By doing such, one of ordinary skill in the art would have chosen from a finite number of predictable solutions and would have used and identified the compound of formula | as suitable to be used in Jain’s composition.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 37-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,389,450.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition comprising nilotinib (free base or other) and one or more polymer comprising hydroxypropyl methylcellulose acetate succinate, wherein the nilotinib and one or more polymers are present in the amorphous solid dispersion in a w/w ratio of 35:65 to 80:20 (nilotinib:polymer). The difference is that the ‘450 claims are a method of using the abovementioned composition. However, it would be obvious to one of ordinary skill in the art that if you administered a composition, you also had possession/knowledge of the composition. Thus, the instant claims and the application claims are obvious variants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617